Title: To George Washington from George Clinton, 20 October 1777
From: Clinton, George
To: Washington, George



Dr Sir.
Hurly 2½ Miles to the Southwest of Kingston [N.Y.] 20 Octr 1777.

I had the Honor of receiving your Excellency’s Letter of the 15th Instant last Evening and am happy to hear that the Enemy have been repulsed in their Attempts upon the Cheveau de Frize since it would seem that their Quarters at Philadelphia may be rendered rather inconvenient unless they can gain Possession of the River.
Two Days after the Loss of Fort Montgomery—2 Row Gallies & an Armed Schooner belonging to the Enemy proceeded up the River as far as the Cheveux De frize near New Windsor we had the Brass 24 ldr then only & but a few Rounds of Shot fit for it those we sent them with such Success as to cause them to return down the River The next Day the same Vessells with a small Brigg came up a second Time & all our Shott being expended they passed the Cheveaux De frize which (owing to the Artificers Imployed in that Business being taken off to work on

the Chain) was not quite compleated & sailed up the River as far as Poughkeepsie burning some Mills & other Buildings on the Shores & then returned.
On the fifteenth Instant thirty Sail of the Enemy great and small came past the Cheveaux De Frize with a strong Southerly Wind and stood along to the Northward. I immediately gave Orders to the Troops under my Command to march for Kingston to which Place I immediately proceeded with all the Dispatch in my Power and arrived there in the Evening. The Enemy’s Fleet then lay eight Miles below the Landing Place of the Town. In the Morning they got under Way with the Tide of Flood and a light Northerly Wind and at high Water about Noon were opposite the Landing Place two miles from Kingston where they came to and after making the necessary Dispositions effected a Landing under cover of a pretty smart Cannonade. I have had various Accounts of their Numbers from two thousand to seven hundred but as Genl Vaughan commanded in Person from that and other Circumstances in the different Accounts I am led to beleive they were about fifteen hundred strong. We had favorable Ground as could be wished but it was Defended by about one hundred & fifty Militia only who had been drawn up to oppose the Enemy upon a small Plain near the Water As the landing was made to the Northward of that Place so as to come up on the Flank of the few Men we had Colo. Pawling who commanded ordered a Retreat to the Gorge of the Hills which was most defencible but when there the Enemy were so near that the Men could not be formed but retired with the utmost Precipitation. A second Attempt was made to rally them about half a Mile from the Town but fortunately without Success as the Enemy could have flanked them in that Place and would probably have destroyed the whole Party. Having most anxiously tho in Vain expected the Arrival of the Troops from New Windsor I was obliged to retire from the Town about four oClock a few Minutes after which it was in Flames. When I quitted it I gave Orders for the few Men there to form at this Village to which I had previously ordered the Troops on their March from New Windsor to file off a cross Road to their left and then rode down to the Southward to meet my little Army. They were making the utmost Haste to come up their Front had got within 2 Miles of the Town having marched 25 Miles in 24 Hours but they were so extreemly Fatigued and so worn out by the March that I was obliged to file off still more to the left and encamp at a Place called Marble Town about five Miles Southwest of this. The Enemy being informed by one of the Inhabitants that I was at this Place retreated to their Ships with the utmost Precipitation. There was no Blood spilt on this Occasion except an old Negro and a disaffected Prisoner who were both pierced by the Bayonet and the latter killed.

He received the Wound while he was shouting for Joy at the Success of the Enemy’s Arms.
Since that Day they have proceeded a little higher up the River burning and destroying every thing in their Power. The Orders given being as I am informed to burn every House and kill every Man they meet with[.] These Sir are the Lawrels they have gathered since we were driven from Fort Montgomery. Had I been reinforced from Gen. Putnam’s Army in the Manner I had Reason to expect I should have thrown a Force into Kingston sufficient to have preserved it. As it was I could only be the lame Spectator of their Barbarity But I hope we shall have it in our Power at some future Period to shew how much we despise those who can commit such Villainous Outrages. Genl Burgoyne’s Surrender you will before this Time have heard of I shall not therefore trouble your Excellency with mentioning the Articles. I pray you Sir to believe that I am with the deepest Respect your Excellency’s most obedient & humble Servant.

P.S. My situation & hurry prevented my Sending Congress an Acct of the Loss of Fort Montgomery &c. which Genl Putnam promised to do but least he may have neglected it, Pray your Excellency will be pleased to inform Congress of the ⟨substance⟩ of my Past Letter on that Subject & of this.


My Little Army being principally composed of Militia induced me to take the Liberty of detaining Colo. Malcom here to assist me who has been of great Service—Coud his little Regt have been here with him I am persuaded they might get many Recruits from the Militia with whom his Officers have a general Acquaintance.

